The bond declared on was made by Long, the defendant's intestate, as a means of giving to the plaintiff's wife (his sister) the sum called for in it, $500. The proof of its execution was unquestioned, but it was alleged that the intestate, at the time he made the bond, was non compos mentis, arising from extreme drunkenness and mental debility ensuing therefrom. There was evidence pro and con as to the state of Long's intellect, and the only question in the case is as to his Honor's instruction as applicable to this evidence. The case states that the "court charged that the law did not consider drunkenness alone a sufficient reason to invalidate, except when carried to such an excess as to deprive the party of all consciousness as to what he was then doing, and whatever may have been the law, the party was never allowed to stultify himself by showing he was not capable, from drunkenness, of *Page 166 
understanding the act which he had done. In the present case, if the jury believed the bond had been written at the request of the deceased for the $500, with the view of making his sister a present, no matter what may have been his motive, and that he understood what he (217)  was doing, and did what he intended to do when he executed the bond, the jury should find for the plaintiffs. But, on the other hand, if he did not have capacity of understanding what he was doing from the effects of hard drink or paroxysm of delirium tremens, or any other cause, they should find for the defendant." Defendant's counsel excepted to the charge.
Verdict for plaintiffs. Judgment and appeal by defendant.
The charge of his Honor, when he comes to make the application of the law to the case then being tried, is supported by all the modern authorities, and he gives the defendant the full benefit of the law as it is now understood to be, in opposition to the exploded dogma of the old law, "that a man could not be heard to stultify himself." Indeed, the only matter which has at all embarrassed this Court arises out of the general remarks at the commencement of the charge, in which his Honor is made to say, "Whatever may have been the law, the party was never allowed to stultify himself." This is inconsistent with the peculiar charge in reference to the case before him, but may be reconciled by the suggestion that the word "never" was inserted by misprision in place of the word "now," which, on examination, was the word first written by the clerk, and is crossed out. So we are satisfied it ought to read, whatever may have been the law, the party was now allowed to stultify himself; which is in exact accordance with what is said by Parke, B., in Gore v. Gibson, 13 Mees.  Wels., 623: "The modern decisions have qualified the old doctrine that a man shall not be allowed to allege his own lunacy or intoxication; and total drunkenness is now held to be a defense." See 1 Parsons on Contracts, 310, note m.
(218)     We feel warranted in understanding from the whole record that such was the charge of his Honor. There is
PER CURIAM.                                           No error.
Cited: Mason v. Miles, 63 N.C. 565; Smith v. R. R., 114 N.C. 759. *Page 167